Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	
	In this case the limitations (bolded below) being treated under U.S.C. 112, sixth paragraph are each supported by Paragraph 106 of the PGPub which limits the means to an ECU:

[0106] An ECU 14 shown in FIG. 5 functions, in association with the processor  executing a control program to operate with various types of hardware, as an  engine controlling unit 141, a start instruction information sending unit 142,  a start instruction information receiving unit 143, a driving start controlling  unit 144, a fuel amount detecting unit 145, a stop instruction information  sending unit 146, a delivery capacity information sending unit 147, a first  driving stop controlling unit 148, a delivery capacity information receiving  unit 149, a delivery capacity controlling unit 150, a memory controlling unit 151, a volumetric capacity information sending unit 152, and a second driving  stop controlling unit 153.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation: “A control device for a general purpose engine…the control device comprising: ” and in line 7-8 “…another control device for another general purpose engine” and in line 10 “the own control device…” and in line 11 “…a second control device…”. Initially it is unclear if the first mentioned control device includes all of the other mentioned control devices (as the first control device “comprises” everything after its mention). Further, each of the dependent claims includes limitations reciting some form of control device (see claim 6: “another control device”), it is not clearly evident which of the originally claimed control devices is being referred to by each of the subsequently claimed control devices; and/or if all of the control devices are intended to be part of the “A control device for a general purpose engine” of line 1 of claim 1. Correction and or clarification is required throughout the claims.
Similarly claim 1 recites the limitation “A control device …including a plurality of liquid pumps…” in line 2. Subsequently claim 1 recites “a first liquid pump” in line 9, and “a second liquid pump” in line 11. It is not clear if the first and second pumps are 
Claim 2 recites “a start instruction information receiving unit configured to receive start instruction information indicating a start of driving of the first liquid pump” and then “a driving start controlling unit configured to start driving of the first liquid pump when the start instruction information is received”. However if the start instruction information indicates that the first pump is already started driving, it is unclear how in the second limitation the first pump waits to start before receiving said information at the driving start controlling unit.
Claim 3 and 7 recites “a fuel amount detecting unit configured to detect an amount of fuel remaining in the general purpose engine”; it is not clear which of the two engines in claim 1 is being referred to. 
Claim 6 and 12-13 recites “a second driving stop controlling unit”; however claim 1, from which claim 6 depends, does not claim a first driving stop controlling unit.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravkov (US PGPub No. 2004/0244996) in view of JP 2002005076 (herein Furukawa).

A machine translation of Furukawa is provided with the current office action and is relied upon herein)

Kravkov teaches:

limitations from claim 1, a control device (see paragraph 19 “wireless control”; also claim 8) for a general purpose engine in a system including a plurality of liquid pumps (102) that are placed to be spaced from one another (FIG. 1) and a plurality of general purpose engines (paragraph 21 “gas operated pumps) for driving the plurality of liquid pumps respectively, wherein liquid existing in a first place (reservoir 100) is transferred to a second place (112) by transferring the liquid through the liquid pumps and at least one container (104) alternately (paragraph 17 and 19), the control device comprising: a communication interface configured to communicate with another control device for another general purpose engine (see paragraph 23; remote control of the individual pumps using a wireless connection); and a start instruction information sending unit configured to send (see paragraph 23 teaching remote control of the pumps), after a first liquid pump (102b of group 104a) that is to be driven by the own control device is started to be driven, start instruction information to a second control device (102b of 104 e for example) that drives a second liquid pump placed adjacent to a downstream side of the first liquid pump in a transferring direction of the liquid to instruct the second control device to start driving of the second liquid pump, wherein the second liquid pump is started to be driven by the second control device that receives the start instruction information (see paragraph 23, wherein the first pump 102a is operated via the control, and the other pumps (for example 102b with reservoir 104e) are selectively operated afterwards based on fluid 

Kravkov does not explicitly teach that the downstream pumps are started based on a signal representing the starting of an upstream pump;

However, Furukawa teaches a pumping system (FIG. 6) including multiple in-line pumps (2) moving fluid from a first location (~WL, FIG. 6) to a second location (through pipe 6 to an unlabeled reservoir – FIG. 6); and a controller (5, interface 20; paragraph 11), an upstream pump (the right most pump 2 in FIG. 6, herein 2A), and a downstream pump (leftmost pump 2 in FIG. 6; herein 2B); wherein the controller starts the driving of the downstream pump after receiving information indicating starting of the upstream pump (paragraph 18);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the pumps of Kravkov such that the upstream pump begins pumping first, as taught by Furukawa, in order to avoid damage to the system caused by the second pump running dry (see paragraph 20 of Furukawa);



Kravkov further teaches:

limitations from claim 2, further comprising; a start instruction information receiving unit (paragraph 23, wireless connection) configured to receive start instruction information indicating a start of driving the first liquid pump (102b of group 104a) from a third control device that drives a third liquid pump (102a at reservoir 100) placed adjacent to an upstream side of the first liquid pump in the transferring direction of the liquid; and a driving start controlling unit configured to start driving of the first liquid pump when the start instruction information is 

Kravkov does not explicitly teach that the downstream pumps are started based on a signal representing the starting of an upstream pump;

However, Furukawa teaches a pumping system (FIG. 6) including multiple in-line pumps (2) moving fluid from a first location (~WL, FIG. 6) to a second location (through pipe 6 to an unlabeled reservoir – FIG. 6); and a controller (5, interface 20; paragraph 11), an upstream pump (the right most pump 2 in FIG. 6, herein 2A), and a downstream pump (leftmost pump 2 in FIG. 6; herein 2B); wherein the controller starts the driving of the downstream pump after receiving information indicating starting of the upstream pump (paragraph 18);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the pumps of Kravkov such that the upstream pump begins pumping first, as taught by Furukawa, in order to avoid damage to the system caused by the second pump running dry (see paragraph 20 of Furukawa);





Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravkov (US PGPub No. 2004/0244996) in view of JP 2002005076 (herein Furukawa) as applied to claims 1-2 above, and in further view of Kernan et al (US PGPub No. 2009/0304521).



However, Kernan teaches a system including multiple pumps (18) driven by individual motors (16; paragraph 38) and a controller (12); and wherein a capacity of an individual pump is altered based upon the capacity of other pumps in the system (paragraph 29, 42 via torque);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a capacity control of the pumps in Kravkov, as taught by Kernan, in order to provide a smooth flow across pumps of differing capabilities (paragraph 44 of Kernan for example);





Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravkov (US PGPub No. 2004/0244996) in view of JP 2002005076 (herein Furukawa) as applied to claims 1-2 above, and in further view of Venkatachari et al (US Patent No. 8,545,189).

Kravkov and Furukawa teach interfaces to input and control the pumps of their respective systems; but do not teach shutting off a pump based upon a capacity of the delivery container and the amount of fluid pumped;



It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a pump-stop control for the pumps in the system of Kravkov, as taught by Venkatachari, in order to prevent the overflow of fluid from the reservoirs and thus a waste of energy and pumped fluid.



Allowable Subject Matter
Claims 3, 7 and their dependents would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 7 recite limitations wherein a fuel amount detects fuel remaining in an engine of the pumps, and when the fuel is reduced to a certain level, a controller stops all of the pumps on the upstream side of the pump. The closest prior art to Kravkov and Furukawa do not teach engines which rely on fuel (each of the prior art relies on gas motor or electronic motors respectively), and therefore do not consider the level of fuel or a related control process. It would not be obvious to apply such a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5,3369,054 teaches a pump reservoir level based control;

JP 10-15105 teaches multiple pumps in series (FIG. 3) drawing fluid from a reservoir;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746